Exhibit 10.4

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”) is made and
entered into between Kevin J. Helmick (“Helmick”) and Farmers National Bank of
Canfield, its affiliates and subsidiaries (the “Bank”) effective as of the date
set forth below, and amends, restates and supersedes the prior Employment
Agreement (“Prior Agreement”) between the parties. In consideration of the
mutual covenants herein, Helmick and the Bank hereby agree to amend and restate
the Prior Agreement as follows:

1. Job Title and Duties. Helmick will continue to be employed as the Senior Vice
President of Retail and Wealth Management of the Bank and will report directly
to the Chief Executive Officer of the Bank. Helmick will timely, faithfully and
diligently perform all such duties as are customarily associated with and
incidental to the employment of a Senior Vice President of Retail and Wealth
Management within the banking industry, including all specific duties which may
be assigned to Helmick from time to time by the Bank. Helmick understands and
agrees that Helmick will have no authority, express or implied, to perform any
acts on behalf of the Bank, except as specifically outlined in this Agreement.
Helmick will not engage in any activity inconsistent with Helmick’s duties
and/or the business objectives of the Bank. Helmick will refrain from conduct or
practices harmful to the Bank’s good will, business reputation, patents,
trademarks and service marks.

2. Compensation. Helmick will be paid a base salary of U.S. $137,211.84 per
annum, payable in twenty-four (24) bi-monthly installments of $5,717.16 each,
less applicable tax withholdings and benefit deductions. Helmick will also be
eligible to be paid a monthly commission, which will be based on the amount of
production generated from the PrimeVest Financial Services Department
(“PrimeVest”) as follows: 5.0% on all PrimeVest gross monthly revenue up to U.S.
$48,000.00 for the prior month, and 7.5% on all PrimeVest gross monthly revenue
which exceeds U.S. $48,000.00 for the prior month. Helmick’s base salary will be
reviewed on an annual basis, consistent with the Bank’s normal compensation
review practices for executive employees. Helmick will also be eligible to
participate in the Cash Incentive Plan, according to the same terms and
conditions applicable to all other executive employees of the Bank.

3. Term. The term of Helmick’s employment under this Agreement commenced on
October 1, 2008 and was most recently extended for a renewal term of thirty-six
(36) months ending on September 30, 2014, unless earlier terminated in
accordance with any of the provisions of Paragraph 12 of this Agreement. The
term of this Agreement shall automatically be renewed in 36-month increments,
unless written notice of termination is provided by either party at least 90
days prior to the expiration of the term or any renewal term.

4. Compliance with Bank Policies. Helmick acknowledges receipt of the Bank’s
Associate Handbook and Code of Business Conduct and Ethics. Helmick understands
and agrees to be bound by all rules and regulations contained therein, as well
as all other written policies, rules and regulations which may be established by
the Bank from time to time.



--------------------------------------------------------------------------------

5. Benefit Plans. While employed by the Bank, Helmick will be eligible to
participate in all such benefit plans (including, without limitation, medical
and dental plans, disability and life insurance, and 401(k) plans) according to
the same terms and conditions as all other executive employees of the Bank. The
Bank reserves the right to modify, amend or terminate all or part of its
employee benefit plans at any time. If such a change occurs, Helmick will
receive notice of the change and an explanation of how the change will affect
Helmick’s benefit coverage.

6. Paid Time Off Benefits. Helmick will be eligible for paid time off (“PTO”)
benefits in the amount of twenty-six (26) days per year, which may be taken in
accordance with the same terms and conditions as other executive employees of
the Bank. There will be no carryover of unused PTO time from year-to-year.
Helmick will be paid for any accrued but unused PTO remaining at the termination
of Helmick’s employment, unless Helmick’s employment is terminated “for cause,”
as defined in Paragraph 12 (B) of this Agreement.

7. Expense Reimbursement. Helmick will receive prompt reimbursement for all
reasonable and necessary expenses incurred in the performance of Helmick’s
duties as Senior Vice President of Retail and Wealth Management, including
mileage, airfare, and reasonable meal and hotel expenses incurred while
traveling on business to locations other than the Bank’s headquarters in
Canfield, Ohio. All such expenses must be documented and accounted for in
accordance with the Bank’s reimbursement policies and procedures.

8. Indemnification. To the fullest extent permitted under the applicable laws of
the State of Ohio and federal banking laws, the Bank will indemnify and hold
Helmick harmless from any and all expenses, judgments, fines, penalties, and
amounts paid in settlement as a result of Helmick’s service to, or actions
(other than actions which are determined by a court of competent jurisdiction to
be made without business judgment or outside the scope of Helmick’s employment)
on behalf of, the Bank.

9. Stock Option Plan. As an officer of the Bank, Helmick will be eligible to
participate in that certain 1999 Stock Option Plan of Farmers National Banc
Corp., the parent of the Bank (the “Company”), as amended, and as the same may
be further amended, modified, or restated from time to time, and any successor
plan, pursuant to which Helmick may receive compensation in an amount determined
by the Company in its discretion.

10. Confidential Information. Helmick acknowledges and agrees that Helmick will
not, while employed by the Bank and at all times thereafter, directly or
indirectly communicate or divulge any Confidential Information relating to the
Bank to any other person or business entity. For purposes of this Agreement,
“Confidential Information” shall refer to any proprietary information relating
to the conduct of the business of the Bank, including the Bank’s unique business
methods and compilations of information that has caused or continues to cause
the Bank to enjoy a competitive advantage over companies engaged in the same or
a similar business, including but not limited to the Bank’s methods of
operations, customer relations, customer lists, contacts, confidential price
policies and confidential price characteristics, lists of employees, vendors and
suppliers, confidential information relating to marketing plans, quotations and
contracts, order processing, procedures, purchasing and pricing methods and
procedures, supplies, personnel information, financial data, future business
plans, and the like.

 

-2-



--------------------------------------------------------------------------------

All records, files, plans, documents and the like relating to the business of
the Bank, including but not limited to Confidential Information which Helmick
has or will prepare, use or come into contact with shall remain the sole
property of the Bank, shall not be copied without written permission, and shall
be returned immediately to the Bank upon termination of Helmick’s employment
with the Bank, or at the Bank’s request at any time. Further, Helmick will not
directly or indirectly use or disclose to any other person or business entity
the Bank’s secret or Confidential Information without the prior written consent
of an officer of the Bank. Helmick further agrees to take all reasonable
precautions to protect against the negligent or inadvertent disclosure of the
Bank’s secret or Confidential Information to any other person or business
entity. If Helmick does improperly use or disclose any secret or Confidential
Information, Helmick understands that Helmick’s employment will be subject to
termination. Helmick also recognizes that all writings, illustrations, drawings
and other similar materials that embody or otherwise contain Confidential
Information which Helmick may produce or which may be given to Helmick in
connection with Helmick’s employment, are the property of the Bank and it shall
be Helmick’s obligation to deliver the same to the Bank upon request, and upon
termination of Helmick’s employment with the Bank for any reason.

11. Intellectual Property Rights. Helmick acknowledges and agrees that any
procedure, design feature, schematic, invention, improvement, development,
discovery, know how, concept, idea or the like (whether or not patentable,
registrable, under copyright or trademark laws, or otherwise protectable under
similar laws) that Helmick may conceive of, suggest, make, invent, develop or
implement during the course of Helmick’s employment with the Bank (whether
individually or jointly with any other person), relating in any way to the
business of the Bank, and all physical embodiments and manifestations thereof,
and all patent rights, copyrights, trademarks (or application therefore) and
similar protections therein (all of which consists of “Work Product”), shall be
the sole, exclusive and absolute property of the Bank. All such Work Product
shall be deemed to be works for hire and, further, Helmick hereby assigns to the
Bank all rights, title and interest in, to and under such Work Product,
including but not limited to, the right to obtain such patents, copyright
registrations, trademark registrations or similar protections as the Bank may
desire to obtain. Helmick will immediately disclose all Work Product to the Bank
and agrees, at any time upon the Bank’s request and without additional
compensation, to execute any documents and to otherwise cooperate with the Bank
respecting the perfection of its rights, title and interest in, to and under
such Work Product, and in any litigation or other controversy in connection
therewith, all reasonable expenses incident thereto to be borne by the Bank.

12. Termination of the Employment Relationship.

A. “Without Cause” Either party may terminate Helmick’s employment “without
cause” at any time and for any reason, provided that 30 days’ advance written
notice is provided to the other party.

B. “For Cause” The Bank may terminate Helmick’s employment without advance
notice “for cause,” which shall mean the occurrence of any one of the following
events: (i) Helmick’s commission of any intentional, reckless, or grossly
negligent act which may result in material injury to the good will, business or
business reputation of the Bank; (ii) Helmick’s participation in any fraud,
dishonesty, theft, conviction of a crime, or unethical business conduct; (iii)

 

-3-



--------------------------------------------------------------------------------

Helmick’s violation of any of the covenants of this Agreement or any written
policy, rule or regulation of the Bank; or (iv) Helmick’s failure to adequately
perform Helmick’s job duties or to follow lawful and ethical directions provided
to Helmick, which failure has not been cured in all material respects within
twenty (20) days after receiving notice of such failure from the Bank.

C. “Good Reason” Helmick may terminate Helmick’s employment with fourteen
(14) days advance written notice for “good reason,” which shall mean the
occurrence of any one of the following events: (i) a material diminution of the
duties, authority or responsibilities of Helmick’s position; (ii) a reduction in
Helmick’s base salary of more than 20% of the annual rate set forth in Paragraph
2 of this Agreement; (iii) any change in Helmick’s principal place of work which
would increase Helmick’s commute by fifty (50) miles or more from Helmick’s
current principal place of work; or (iv) a material breach by the Bank of its
obligations under this Agreement, which failure has not been cured in all
material respects within twenty (20) days after receiving written notice of such
failures from Helmick.

D. “Change in Control” Helmick may terminate Helmick’s employment upon a “change
in control” of the Bank, which will be deemed to have occurred if: (i) any
person (as defined in the securities laws) becomes a direct or indirect
beneficial owner of securities of the Bank representing 20% or more of the
combined voting power of the Bank’s then outstanding securities; or (ii) the
Bank is merged or consolidated with another entity, and as a result of such
merger or consolidation, less than 75% of the outstanding voting securities of
the surviving or resulting entity shall be owned in the aggregate by the former
shareholders of the Bank; or (iii) during any two (2) consecutive years during
the term of this Agreement, individuals who at the beginning of such period
constitute the Board, cease for any reason to constitute at least a majority
thereof, unless the election of each director who is not a director at the
beginning of such period has been approved in advance by directors representing
at least two-thirds of the directors at the beginning of the period. A “change
in control” will only be deemed to have occurred if one of the three
above-listed scenarios occurs and, as a result thereof, Helmick is not offered a
position that is substantially similar to Helmick’s position as Senior Vice
President of Retail and Wealth Management of the Bank, in terms of duties,
responsibilities, pay and benefits.

E. “Disability” Helmick’s employment with the Bank will automatically terminate
if Helmick becomes Totally and Permanently Disabled. For purposes of this
Agreement, Helmick will be deemed to be “Totally and Permanently Disabled” if
Helmick is, in the opinion of a majority of the directors of the Bank, unable to
fulfill the responsibilities specified in this Agreement on behalf of the Bank
on a full-time basis for a period of one hundred twenty (120) consecutive days
as a result of a complete and irremediable physical or mental incapacity caused
by disease or bodily injury. In the event of any disagreement as to whether
Helmick suffers from a complete and irremediable mental or physical incapacity,
Helmick shall be examined by a physician selected by the mutual agreement of
Helmick and a majority of the Bank’s board of directors and the determination of
such physician will be final and binding on all parties.

F. “Death” Helmick’s employment will terminate upon Helmick’s death.

13. Severance Pay.

 

-4-



--------------------------------------------------------------------------------

A. Following the termination of Helmick’s employment by the Bank “without
cause,” by Helmick for “good reason,” or due to a “change in control” as defined
in Paragraph 12(A), (C) and (D) above, Helmick will receive (i) a lump sum
payment payable within thirty (30) days of termination equal to any unused PTO,
(ii) seventy-two (72) bi-monthly severance installment payments equal to 1/24 of
Helmick’s annualized W-2 income at the time of Helmick’s termination less
appropriate withholding (the “Severance Payments”), and (iii) participation in
the Cash Incentive Plan or any other similar program then in effect on a
pro-rata basis for the portion of the incentive period preceding termination.

B. Severance Payments will commence within sixty (60) days following Helmick’s
termination of employment; provided, however, that if this sixty (60) day period
begins in one taxable year of Helmick and ends in another taxable year of
Helmick, Severance Payments will not commence until the second taxable year.

C. The provision of Severance Payments will be contingent upon Helmick’s
execution of a general release and waiver agreement in a form that is reasonably
satisfactory to the Bank before Severance Payments are to commence.

D. Helmick will not be entitled to any Severance Payments if Helmick’s
employment is terminated by the Bank “for cause,” by Helmick “without cause,” or
due to “disability” or “death,” as defined in Paragraph 12(A), (B), (E) and
(F) above; however, upon Helmick’s termination for disability or death Helmick
or Helmick’s estate will be entitled to receive a lump sum payment for any
unused PTO and participation in the Cash Incentive Plan or any other similar
program then in effect on a pro-rata basis for the portion of the incentive
period preceding termination.

E. In the event that Helmick holds a Board position at the time of termination,
then Helmick shall immediately resign from that position.

14. Post-Employment Restrictions.

A. Definition of “the Business”. The Business of the Bank includes, but is not
limited to, the business of providing financial, banking, insurance, investment,
personal and commercial lending, internet cash management and other similar
services to individuals and companies.

B. Non-Competition. Following the termination of employment by Helmick or the
Bank for any reason whatsoever, Helmick will not, for a period of twelve
(12) consecutive months after the date of termination, directly or indirectly,
as owner, partner, joint venturer, stockholder (excluding the ownership of
publicly-traded securities where such ownership does not exceed 1% of such
securities outstanding), employee, officer, director, agent, principal, trustee
or any other business capacity whatsoever, engage in, become financially
interested in, become employed by, render any consulting or business advice with
respect to, or have any other connection with, any person or business entity
engaged in the same Business as the Bank in any county where the Bank maintains
a branch or loan production office at the time of termination of Helmick’s
employment. The provisions of this Paragraph 14(B) will not apply in the event

 

-5-



--------------------------------------------------------------------------------

that the Bank terminates Helmick’s employment at the end of the initial term or
any renewal term, in accordance with the provisions of Paragraph 3 of this
Agreement.

C. Non-Solicitation Customers. Following the termination of Helmick’s employment
by Helmick or the Bank for any reason whatsoever, Helmick will not, for a period
of twelve (12) consecutive months after the date of termination, directly or
indirectly solicit business from any customers, clients or business patrons of
the Bank who were customers, clients or business patrons of the Bank at the time
of termination of Helmick’s employment.

D. Non-Solicitation of Employees. Following the termination of Helmick’s
employment by Helmick or the Bank for any reason whatsoever, Helmick will not,
for a period of twenty-four (24) consecutive months after the date of
termination, directly or indirectly employ or attempt to employ or solicit for
employment any other individual who is employed by the Bank at the time of
termination of Helmick’s employment.

15. No Waiver. The failure of the Bank to enforce any provision of this
Agreement shall not be construed as a waiver of such provision or of the right
of the Bank thereafter to enforce any other provision of this Agreement.

16. No Third-Party Obligations. Helmick warrants and represents to the Bank that
Helmick is not a party to any agreement or understanding with any third party
which would preclude or prevent Helmick from legally performing any of Helmick’s
obligations under this Agreement.

17. Assignability. This Agreement is not assignable by either party without the
prior written consent of the other, except that the Bank may assign this
Agreement without prior written consent to any purchaser, assignee of, or
successor to substantially all of the business or assets of the Bank, or any
direct or indirect subsidiary or affiliate of the Bank.

18. Arbitration. Except as set forth in Paragraph 19 of this Agreement, any
controversy or dispute which arises in connection with the validity,
construction, application, enforcement or breach of this Agreement shall be
submitted to final and binding arbitration pursuant to the commercial
arbitration rules of the American Arbitration Association (the “AAA”). The fees
and costs of arbitration (other than attorney fees and costs) shall be borne
equally by the parties. A neutral arbitrator shall be jointly chosen by the
parties from a list of arbitrators provided by the AAA, and any arbitration
under this Paragraph 18 shall take place in the Cleveland, Ohio office of the
AAA. Judgment upon an award rendered by an arbitrator under this Paragraph 18
may be entered in any court of competent jurisdiction.

19. Injunctive Relief and Other Remedies. Helmick recognizes and understands
that the Bank may not have an adequate remedy at law for the breach or
threatened breach by Helmick of the confidentiality, intellectual property and
post-employment restrictions set forth in this Agreement and Helmick agrees that
in the event of any such breach, the Bank may, in addition to the other remedies
which may be available to it, file a suit to enjoin Helmick from violation and
breach of this Agreement. In the event the Bank obtains a permanent injunction
against Helmick after notice and the opportunity to appear, Helmick will be
liable to pay all costs, including reasonable attorneys’ fees, which the Bank
may incur in enforcing, to any extent, the

 

-6-



--------------------------------------------------------------------------------

provisions of this Agreement, whether or not litigation is actually commenced
and including litigation of any appeal taken or defended by the Bank in any
action to enforce this Agreement and which affirms and/or results in a permanent
injunction. Any proceedings brought to enforce Paragraphs 10, 11 or 14 this
Agreement shall be brought in the courts of Mahoning County, Ohio and Helmick
expressly waives any objection or defense relating to jurisdiction or forum
non-conveniens or similar doctrine or theory. Helmick acknowledges and agrees
that the remedy at law for any breach of Paragraphs 10, 11 or 14 of this
Agreement will be inadequate, and that the Bank shall be entitled to injunctive
relief without bond. Such injunctive relief shall not be exclusive, but shall be
in addition to any other rights or remedies which the Bank may have for any such
breach. In addition to the injunctive remedies described herein, Helmick
acknowledges and agrees that in the event of a final judicial determination
against Helmick with respect to an actual or threatened breach by Helmick of
Paragraphs 10, 11 or 14 of this Agreement, the Bank shall be entitled to
withhold any remaining Severance Payments payable under Paragraph 13 of this
Agreement.

20. Choice of Law. It is understood that the provisions of this Agreement shall
be governed by and construed in accordance with the laws of the State of Ohio
without giving effect to the principles of conflict of laws.

21. Severability. It is understood that the provisions of this Agreement are
severable and independent. In the event any of the provisions or parts hereof
shall be held to be invalid or unenforceable, all other provisions shall remain
in full force and effect. In the event a court should determine not to enforce a
covenant as written due to overbreadth, the parties specifically agree that said
covenant shall be enforced to the maximum extent as allowed by law, whether said
restrictions are in time, territory or scope of prohibited activities.

22. Legal Reformation. It is understood and agreed that, should any term of this
Agreement cause the Bank or its successor to be in violation of any applicable
securities law, rule or regulation, or any amendment thereto, then the parties
will cooperate in good faith to amend the terms of this Agreement as may be
required to comply with such securities laws, rules or regulations.

23. Notice. All written communications provided for in this Agreement shall be
deemed to have been duly served when delivered by U.S. registered mail, return
receipt requested, postage prepaid, to the following addresses:

Kevin J. Helmick

4370 Ridge Road NE

Cortland, Ohio 44410

Farmers National Bank of Canfield

20 South Broad Street

Canfield, Ohio 44406

Attn: John S. Gulas

 

-7-



--------------------------------------------------------------------------------

24. Complete Agreement. This Agreement contains the complete understanding of
the parties, and supersedes any previous agreements, including the Prior
Agreement. Any modifications, amendments or other changes must be in writing and
signed by the parties.

25. Full Understanding and Consent. Helmick hereby represents that, prior to
signing this Agreement, Helmick has read, fully understands and voluntarily
agrees to the terms and conditions stated above, that Helmick was not coerced
into signing this Agreement, that Helmick was not under duress at the time
Helmick signed this Agreement, and that prior to signing this Agreement, Helmick
had adequate time to consider and discuss its terms with an attorney of
Helmick’s choice.

26. Compliance with Section 409A of the Code. For purposes of complying with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”):

A. This Agreement is intended, and shall be construed and interpreted, to comply
with Section 409A and if necessary, any provision shall be held null and void to
the extent such provision (or part thereof) fails to comply with Section 409A.
For purposes of Section 409A, any reference to Helmick’s termination shall mean
Helmick’s “separation from service” (as such term is defined in Section 409A)
and each payment of compensation under the Agreement shall be treated as a
separate payment of compensation. Any amounts payable solely on account of an
involuntary termination shall be excludible from the requirements of
Section 409A, either as separation pay or as short-term deferrals to the maximum
possible extent. Nothing herein shall be construed as the guarantee of any
particular tax treatment to Helmick, and none of the Bank, its Board of
Directors or any affiliates or subsidiary shall have any liability to Helmick
arising from any failure to comply with the requirements of Section 409A.

B. Notwithstanding anything in this Agreement to the contrary, in the event that
Helmick is a “specified employee” (as defined in Section 409A) of the Bank or
any of its affiliates, as determined pursuant to the Bank’s or affiliate’s
policy for identifying specified employees, on the date of Helmick’s termination
of employment and Helmick is entitled to a payment and/or a benefit under this
Agreement that is required to be delayed pursuant to Section 409A, then such
payment or benefit, as applicable, shall not be paid or provided (or begin to be
paid or provided) until the first day of the seventh month following the date of
Helmick’s termination of employment (or, if earlier, the date of Helmick’s
death). The first payment that can be made to Helmick following such period
shall include the cumulative amount of any payments or benefits that could not
be paid or provided during such period due to the application of Section 409A.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date(s) set forth below.

 

Kevin J. Helmick     FARMERS NATIONAL BANK OF CANFIELD /s/ Kevin J. Helmick    
By:  

/s/ John S. Gulas

Signature     Its:  

President and Chief Executive Officer

January 4, 2012

   

January 4, 2012

Date of Signature     Date of Signature

 

-9-